


EXHIBIT 10.44
Execution Version
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This Amendment No. 1 to Credit Agreement, dated as of September 29, 2014 (this
“Amendment”) is entered into by and among Masimo Corporation, a Delaware
corporation (the “Borrower”), and the Lenders party hereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, with reference to the Credit Agreement,
dated as of April 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing prior to the date hereof, the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used in this
Amendment and not otherwise defined herein are used with the meanings set forth
for those terms in the Credit Agreement.
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement, including an
extension of the Maturity Date and an increase in the Commitments to an
aggregate amount equal to $250,000,000 and, in connection therewith, has
requested that certain new Lenders (each, an “Additional Lender”) join the
Credit Agreement as Lenders party thereto; and
WHEREAS, each Additional Lender has agreed to become a Lender from and after the
Amendment No. 1 Effective Date by its execution and delivery of this Amendment,
and the Borrower, the Administrative Agent and the Lenders have agreed to amend
the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2 of this Amendment, the Credit
Agreement is hereby amended as follows:
(a)Section 1.01 of the Credit Agreement is hereby amended by adding a definition
of “Amendment No. 1” thereto in the appropriate alphabetical order as follows:
“Amendment No. 1” means that certain Amendment No. 1 to this Agreement, dated as
of September 29, 2014, among the Borrower, the Lenders party thereto and the
Administrative Agent.
(b)Section 1.01 of the Credit Agreement is hereby amended by adding a definition
of “Amendment No. 1 Effective Date” thereto in the appropriate alphabetical
order as follows:
“Amendment No. 1 Effective Date” means the “Amendment No. 1 Effective Date” as
defined in Amendment No. 1.
(c)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the Unused Fees payable hereunder, as the
case may be, (i) from the Amendment No. 1 Effective Date to the date on which
the Administrative Agent receives a certificate pursuant to Section 5.01(c) for
the fiscal quarter ending September 30, 2014, 0.250% per annum for any ABR Loan,
1.250% per annum for Eurodollar Revolving Loans and 0.200% for the Unused Fee
and (ii) thereafter, the applicable rate per annum set



--------------------------------------------------------------------------------




forth below under the caption “ABR Spread”, “Eurodollar Spread” or “Unused Fee”,
as the case may be, based upon the Total Leverage Ratio as set forth in the most
recent certificate received by the Administrative Agent pursuant to Section
5.01(c):
APPLICABLE RATE
Level
Total Leverage Ratio
Eurodollar
Spread
ABR Spread
Unused Fee
Level I
Less than 1.00 to 1.00
1.125%
0.125%
0.175%
Level II
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
1.250%
0.250%
0.200%
Level III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
1.375%
0.375%
0.225%
Level IV
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
1.500%
0.500%
0.250%
Level V
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
1.750%
0.750%
0.275%
Level VI
Greater than or equal to 3.00 to 1.00
2.000%
1.000%
0.300%



(d)The definition of “Approved Currency Sublimit” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the reference therein to “$25,000,000”
with a reference to “$75,000,000”
(e)The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. Effective as of the Amendment No. 1 Effective Date,
the amount of each Lender’s Commitment is set forth on Annex A to Amendment No.
1, or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. As of the Amendment No. 1 Effective Date,
the aggregate amount of the Lenders’ Commitments is $250,000,000.”
(f)The definition of “Fixed Charge Coverage Ratio” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.
(g)Section 1.01 of the Credit Agreement is hereby amended by adding a definition
of “Increase Effective Date” thereto in the appropriate alphabetical order as
follows:
“Increase Effective Date” has the meaning assigned to it in Section 2.21(c).
(h)Section 1.01 of the Credit Agreement is hereby amended by adding a definition
of “Interest Coverage Ratio” thereto in the appropriate alphabetical order as
follows:
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) EBITDA for the four fiscal quarter period ending on such date to
(b) Interest Expense (excluding the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under Capital Lease Obligations or
in connection with the deferred purchase price of assets that is treated as
Interest Expense in accordance with GAAP) paid in cash during such four fiscal
quarter period.

2

--------------------------------------------------------------------------------




(i)The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Maturity Date” means September 29, 2019.
(j)The definition of “Required Lenders” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“Required Lenders” means (a) at any time that there are fewer than three
Lenders, all Lenders, (b) at any time that there are exactly three Lenders, two
or more Lenders having Revolving Credit Exposures and unused Commitments
representing at least 50.1% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time, (c) at any time that there are exactly four
Lenders, three or more Lenders having Revolving Credit Exposures and unused
Commitments representing at least 50.1% of the sum of the total Revolving Credit
Exposures and unused Commitments at such time and (d) at any time that there are
five or more Lenders, Lenders having Revolving Credit Exposures and unused
Commitments representing at least 50.1% of the sum of the total Revolving Credit
Exposures and unused Commitments at such time; provided that for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower or any Affiliate of the Borrower
shall be disregarded.
(k)Section 1.01 of the Credit Agreement is hereby amended by adding a definition
of “Specified Material Investment” thereto in the appropriate alphabetical order
as follows:
“Specified Material Investment” means an investment, loan, advance or
Acquisition having an aggregate consideration of at least $50,000,000.
(l)Section 2.04(a) of the Credit Agreement is hereby amended by replacing the
reference therein to “$10,000,000” with a reference to “$15,000,000”.
(m)Section 2.05(b) of the Credit Agreement is hereby amended by replacing the
reference therein to “$25,000,000” with a reference to “$50,000,000”.
(n)Article II of the Credit Agreement is hereby amended by adding a new Section
2.21 thereto as follows:
“SECTION 2.21 Increase in Commitments. (a) Request for Increase. Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time request an increase in
the Commitments by an amount (for all such increases) not exceeding
$100,000,000; provided that any such increase shall be in a minimum amount of
$25,000,000. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
(b)    Increasing and Additional Lenders. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. The Administrative Agent shall notify the Borrower and
each Lender of the Lenders’ responses to each request made hereunder. To achieve
the full amount of the requested increase, the Borrower may designate any other
Person (which may be, but need not be, an existing Lender), unless such Person
is a Lender

3

--------------------------------------------------------------------------------




with a Commitment immediately prior to giving effect to such increase, subject
to the approval of (i) the Administrative Agent, (ii) the Issuing Bank and (iii)
the Swingline Lender, other than an Ineligible Institution, and which at the
time agrees in its sole discretion to (x) in the case of any such designated
Lender that is an existing Lender, increase its Commitment, and (y) in the case
of any other such Person, become a party to this Agreement pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
(c)    Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Borrower and the Administrative Agent shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Lenders of the final allocation of such increase and the Increase Effective
Date.
(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Financial Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article III
and the other Loan Documents to which it is a party are true and correct in all
material respects (except that such materiality qualifier shall not apply to any
representations and warranties that are qualified or modified by materiality in
the text thereof) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except that
such materiality qualifier shall not apply to any representations and warranties
that are qualified or modified by materiality in the text thereof) as of such
earlier date, (B) no Default shall have occurred and (C) the Borrower would be
in compliance with Section 6.09 on a pro forma basis as of the last day of the
most recently-ended fiscal quarter for which financial statements are available.
The Borrower shall prepay any Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 2.15) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.17 or 9.02 to the contrary.”
(o)Section 6.04(e)(v) of the Credit Agreement is hereby amended by replacing and
restated in its entirety as follows:
“(v)    after giving pro forma effect to such Acquisition, the Total Leverage
Ratio shall not exceed 3.25 to 1.0; provided, that in the case of any Specified
Material Investment, so long as the Total Leverage Ratio was not greater than
3.25 to 1.0 prior to giving effect thereto, the Total Leverage Ratio may be
greater than 3.25 to 1.0 (but not greater than 3.75 to 1.0) after giving pro
forma effect to such Specified Material Investment.”
(p)Section 6.04(f) of the Credit Agreement is hereby amended by amending and
restating clause (iii) thereof as follows: “(iii) after giving pro forma effect
to such investment, the Total Leverage

4

--------------------------------------------------------------------------------




Ratio shall not exceed 3.25 to 1.0; provided, that in the case of any Specified
Material Investment, so long as the Total Leverage Ratio was not greater than
3.25 to 1.0 prior to giving effect thereto, the Total Leverage Ratio may be
greater than 3.25 to 1.0 (but not greater than 3.75 to 1.0) after giving pro
forma effect to such Specified Material Investment.”
(q)Section 6.06 of the Credit Agreement is hereby amended by replacing the
reference therein to “2.50 to 1.0” with a reference to “3.25 to 1.0”.
(r)Section 6.09 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“SECTION 6.09. Financial Covenants.
(a)    Total Leverage Ratio. The Total Leverage Ratio shall not exceed 3.50 to
1.00 as of the last day of any fiscal quarter; provided that after the
consummation or making of any Specified Material Investment, such maximum Total
Leverage Ratio shall be increased to 3.75 to 1.00 solely for the last day of the
fiscal quarter in which such Specified Material Investment is consummated or
made and for the last day of the next succeeding fiscal quarter.
(b)    Interest Coverage Ratio. The Interest Coverage Ratio shall not be less
than 3.50 to 1.00 as of the last day of any fiscal quarter.”
(s)Section 6.06 of the Credit Agreement is hereby amended by replacing the
reference therein to “2.50 to 1.0” with a reference to “3.25 to 1.0”.
(t)Section 9.01(a)(ii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(ii)    if to the Administrative Agent, Issuing Bank or Swingline Lender, (A)
in the case of Borrowings and Letters of Credit denominated in Approved
Currencies, to JPMorgan Chase Bank, London Branch, 25 Bank Street, Canary Wharf,
6th Floor, London E145JP, United Kingdom, Attention: Loans Agency,
facsimile: 888-303-9732, with a copy to JPMorgan Chase Bank, 3 Park Plaza, Suite
900, Irvine CA 92614, Attention of Ling Li, and (B) in the case of all other
notices, to JPMorgan Chase Bank, N.A., Attn: Awri McKee, 10 S. Dearborn St Floor
07, Chicago, IL 60603, Telephone Number: 312-385-7036, facsimile: 888-303-9732,
with a copy to JPMorgan Chase Bank, 3 Park Plaza, Suite 900, Irvine CA 92614,
Attention of Ling Li; and”
2.Conditions Precedent. This Amendment shall become effective on the date (the
“Amendment No. 1 Effective Date”) that the following conditions precedent shall
have been satisfied (or waived in accordance with Section 9.02 of the Credit
Agreement):
(a)the Administrative Agent (or its counsel) shall have received counterparts of
this Amendment duly executed by the Borrower, each Lender (including each
Additional Lender) and the Administrative Agent;
(b)the Administrative Agent (or its counsel) shall have received a written
consent hereto (the “Consent”) executed by the Guarantors (which constitute each
Person required to be a Guarantor under the terms of the Credit Agreement) in
substantially the form of Exhibit A attached hereto;
(c)the Administrative Agent (or its counsel) shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Amendment No. 1 Effective Date) of Paul Hastings LLP, counsel for the
Borrower and the Guarantors, in form and substance reasonably acceptable to the
Administrative Agent, and covering such other matters relating to the Borrower,
the Guarantors, this Amendment and the transactions contemplated hereby as the
Required Lenders shall reasonably request (and the Borrower hereby requests such
counsel to deliver such opinion);

5

--------------------------------------------------------------------------------




(d)to the extent requested by the Administrative Agent not less than five (5)
Business Days prior to the Amendment No. 1 Effective Date, the Administrative
Agent shall have received such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
transactions contemplated hereby and any other legal matters relating to the
Borrower, this Amendment and the transactions contemplated hereby, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;
(e)the Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by the President, a Vice President or
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement
(other than those conditions waived in accordance with Section 9.02 of the
Credit Agreement);
(f)all governmental and third party approvals necessary in connection with this
Amendment and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and
(g)the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment No. 1 Effective Date, including, to the
extent invoiced prior to the Amendment No. 1 Effective Date, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
3.Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that (a) the representations and warranties
contained in Article III of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except that such materiality
qualifier shall not apply to any representations and warranties that are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except that such materiality qualifier shall not apply
to any representations and warranties that are qualified or modified by
materiality in the text thereof) as of such earlier date, and except that for
purposes of such certification, the representations and warranties contained in
subsections (i) and (ii) of Section 3.04 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.01 of the Credit Agreement, and (b) no Default
now exists.
4.Additional Lenders. By executing a counterpart of this Amendment, each
Additional Lender agrees and confirms that, as of the Amendment No. 1 Effective
Date, it (a) intends to be a Lender party to the Credit Agreement, with a
Commitment as set forth on Annex A attached hereto, and undertakes to perform
all the obligations expressed in the Credit Agreement and in the other Loan
Documents as a Lender; (b) has received a copy of the Credit Agreement, together
with copies of the most recent quarterly and financial statements referred to in
Sections 4.01(h) and 5.01(b) thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and become a Lender under the Credit Agreement; (c) will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any of the other Loan Documents; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the Loan Documents
are required to be performed by it as a Lender; (f) it has delivered an
Administrative Questionnaire to the Administrative Agent; (g) has delivered to
the Borrower and the Administrative Agent all documents required to be delivered
by it pursuant to Section 2.16(f) of the Credit Agreement on or prior to the
date on which it becomes a Lender, and (h) represents that it is not an
Ineligible Institution.

6

--------------------------------------------------------------------------------




5.Confirmation. The Borrower agrees that each Loan Document to which it is a
party, and each security interest granted by it thereunder, is hereby
reaffirmed, ratified, approved and confirmed in each and every respect on and
after the Amendment No. 1 Effective Date, except that each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended by the Amendment. In all other respects, the
terms of the Credit Agreement and the other Loan Documents are hereby confirmed.
6.Counterparts. This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.Governing Law. This Amendment SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. In addition to and without
limitation of any of the foregoing, this Amendment shall be deemed to be a Loan
Document and shall otherwise be subject to all of the terms and conditions
contained in Sections 9.09 and 9.10 of the Credit Agreement, as amended by the
Amendment, mutatis mutandi.
8.Loan Document. This Amendment is a “Loan Document” under and as defined in the
Credit Agreement.
9.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the L/C Issuer and each of
the Lenders, and their respective successors, assigns and legal representatives;
provided, however, that any such assignment shall be subject to Section 9.04 of
the Credit Agreement.
[Remainder of page intentionally left blank.]



7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.
MASIMO CORPORATION
By: /s/ Mark P. de Raad    
Name: Mark P. de Raad
Title: Executive Vice President and Chief
Financial Officer






















































































Amendment No. 1 to Credit Agreement Signature Page

8

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Ling Li
Name: Ling Li
Title: Vice President














































































Amendment No. 1 to Credit Agreement Signature Page



9

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:/s/ James P. Harbeson     
Name: James P. Harbeson
Title: Vice President


















































































Amendment No. 1 to Credit Agreement Signature Page

10

--------------------------------------------------------------------------------








ACKNOWLEDGED BY:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: /s/ Ling Li
Name: Ling Li
Title: Vice President










































































Amendment No. 1 to Credit Agreement Signature Page

11

--------------------------------------------------------------------------------






Annex A to Amendment No. 1


COMMITMENTS




Lender
Commitment
Applicable Percentage
JPMorgan Chase Bank, N.A.
$125,000,000
50.0%
Bank of America, N.A.
$125,000,000
50.0%
Total
$250,000,000
100.0%




12

--------------------------------------------------------------------------------




Exhibit A to Amendment No. 1
CONSENT
Dated as of September __, 2014
Each of the undersigned hereby (a) acknowledges that (i) it has reviewed
Amendment No. 1, dated as of September 29, 2014 (the “Amendment”; capitalized
terms used and not otherwise defined herein have the meanings assigned to such
terms in the Amendment) to the Credit Agreement, dated as of April 23, 2014, as
amended, among Masimo Corporation, as the Borrower, the Lenders party thereto
and the Administrative Agent, (ii) the Guaranty and each other Loan Document to
which it is a party remains in full force and effect, and (iii) under the terms
of the Guaranty, it guarantees the Guarantied Obligations (as defined in the
Guaranty), and (b) agrees that the Guaranty and each other Loan Document to
which it is a party, and each security interest granted by it thereunder, is
hereby reaffirmed, ratified, approved and confirmed in each and every respect,
except that, upon the effectiveness of, and on and after the date of, this
Amendment, each reference in the Guaranty or such other Loan Document to the
Credit Agreement, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by the Amendment.
MASIMO CORPORATION
By:_______________________________________    
Name:
Title:


MASIMO AMERICAS, INC.
By:_______________________________________    
Name:
Title:





13